Citation Nr: 1709882	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the thoracolumbar spine, to include congenital scoliosis, degenerative disc disease, degenerative joint disease, and spondylosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Texas Army National Guard between September 1965 and September 1971.  His status as a Veteran comes from service-connected disabilities incurred as a consequence of injuries sustained while in ACDUTRA status.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was remanded by the Board in December 2013 and March 2016 for evidentiary development.  

The Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a disability of the thoracolumbar spine.  The Board regrets that an additional remand is necessary in order for VA to fulfill its duty to assist the Veteran in developing his claim.  

The Board previously remanded the issue of entitlement to service connection for a disability of the thoracolumbar spine in December 2013.  Among other remand directives, the Board sought a medical opinion regarding the etiology of the Veteran's orthopedic disability of the thoracolumbar spine.  The Board again considered the Veteran's current service connection claim for a back disability in March 2016.  Finding that the Board's previous remand directives had not been substantially followed and that the medical opinions that appeared in the record at that time were inadequate, the Board again remanded the claim to the RO so that an adequate opinion could be secured.  In furtherance of these March 2016 remand directives, VA scheduled the Veteran for an orthopedic examination in May 2016.  Ultimately, the Board finds that the opinions that appear in this examination report are inadequate. 

Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  When an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Taken with the other evidence of record, an adequate examination report relating to a claim for service connection generally must include sufficient detail for the Board to determine whether a present disability has a causal relationship, or nexus, with an in-service event, injury, disease, or occurrence.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  When an examiner provides an opinion regarding a nexus between service and a current disability, the use of equivocal or speculative language renders the opinion inadequate.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board also notes that particular care should be taken when a claim for service connection involves a congenital disease or defect, as appears to be the case in the appeal currently before the Board.  Specifically, although both the May 2014 VA examiner and the June 2016 examiner have suggested that the Veteran's scoliosis is congenital, the June 2016 examiner also has also opined that this condition was aggravated by an in-service event or injury beyond the natural progression of the disease.  As such, the record raises some confusion regarding whether this condition is in fact a congenital disease or a congenital defect.  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial, or hereditary origin by its very nature pre-exists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  If it is determined that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have pre-existed service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.

Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  There is a distinction under the law between a congenital or developmental disease and a congenital defect for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).

Here, the May 2016 examiner provided at times confusing and contradictory statements regarding the nature and etiology of the Veteran's disorders of the thoracolumbar spine.  For instance, although he noted that the Veteran had scoliosis that was not painful and limiting prior to 2005, the examiner also suggested that the Veteran's congenital scoliosis got worse during service due to documented complaints "which clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by an in-service injury, event, or illness."  This examination report also omits any reasoned medical explanation for its contention that the Veteran's claimed condition was aggravated beyond its natural progression by a service-connected condition.  Rather, in the section in which the examiner was asked to provide a rationale for this opinion, a bare statement appears that the Veteran's degenerative disc disease was clearly and unmistakably "not aggravated beyond its natural progression by an in-service injury, event, or illness."  Nowhere in this rationale are the Veteran's service-connected bilateral knee disabilities mentioned.  Similarly, there is no opinion in any of the examination reports that appear in the record regarding the existence of a superimposed injury or disease upon any congenital defect.

For these reasons, the Board finds that this somewhat contradictory May 2016 examination report fails to contain a sufficiently detailed description of the Veteran's disability.  Pursuant to D'Aries and Bowling, it is therefore inadequate.  Veterans, as a matter of law, are entitled to compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the May 2016 examination report is not adequate, the mandates of the Board's December 2014 remand were not substantially fulfilled.  The Veteran's claim is remanded for a new, comprehensive VA examination with a different provider.  

In addition, a review of the Veteran's claims file includes what appears to be partial documentation of a claim for disability benefits with the Social Security Administration (SSA).  However, the claims file does not contain any evidence of an ultimate decision or determination relating to this claim.  Similarly, there is no evidence in the claims file that the Veteran withdrew his SSA claim.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the RO should contact SSA to secure any outstanding records relating to any claim by the Veteran for disability benefits that are not currently associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  On remand, the RO should attempt to obtain and associate with the Veteran's claims file any available SSA records, including any medical records the Veteran submitted in support of his claim. These attempts should be documented, and if no records are available, a formal finding of such should be associated with the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate clinician who has not conducted a previous VA, fee-based, or private examination in connection with the Veteran's current claim for service connection for a thoracolumbar spine disability.  The examiner is requested to review the Veteran's claims file and provide the following information and opinions (the examiner must provide a detailed rationale for each opinion and is expressly reminded that it is not sufficient to base an opinion solely on a lack of contemporaneous medical documentation):

a)  Identify all currently present low back disorders.  If congenital scoliosis or congenital levoscoliosis is not diagnosed, provide a supporting explanation and address the prior diagnoses of record.

b)  Congenital defects or diseases:

i)  If the examiner diagnoses the Veteran with congenital scoliosis or congenital levoscoliosis, the examiner should state whether it is a congenital disease or a congenital defect.  For VA purposes, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.

ii)  If the scoliosis is a congenital disease, the examiner must provide an opinion as to whether it was aggravated by any in-service event or injury (increased in severity beyond the natural progression of the disease) AND the examiner must provide an opinion as to whether it was aggravated by any of the Veteran's service-connected disabilities, to include his bilateral knee disabilities.

iii)  If the scoliosis is a congenital defect, the examiner must provide an opinion as to whether there was a superimposed disease or injury due to the Veteran's service. 

c)  Direct service connection - for each identified disorder of the thoracolumbar spine that is not a congenital disease or defect, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back disorder had its onset in, or is otherwise related to, the Veteran's service.

d)  Secondary service connection - for each identified disorder of the thoracolumbar spine that is not a congenital disease or defect, the examiner must provide an opinion as to whether the disorder was caused by or is etiologically related to any of the Veteran's service-connected disability, to include the Veteran's bilateral knee disabilities, AND the examiner must provide an opinion as to whether the disorder of the thoracolumbar spine was aggravated by any of the Veteran's service-connected disabilities (increased in severity beyond the natural progression of the disability), to include the Veteran's bilateral service-connected knee disabilities.

3.  Finally, readjudicate the Veteran's claim for service connection for a disability of the thoracolumbar spine.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




